20-35769-cgm         Doc 107       Filed 10/15/20 Entered 10/15/20 09:58:33             Main Document
                                               Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------x       Chapter 11
In re:
                                                                      Case No. 20-35769-cgm
NTS W. USA CORP., A DELAWARE
CORPORATION,

                                        Debtor.
--------------------------------------------------------------x

               NOTICE OF FILING OF MONTHLY STAFFING REPORT
                       BY RYNIKER CONSULTANTS, LLC
         FOR THE PERIOD FROM JULY 23, 2020 THROUGH SEPTEMBER 30, 2020


        PLEASE TAKE NOTICE that Ryniker Consultants, LLC (“Ryniker”) has filed the

attached monthly staffing report for the period July 23, 2020 through September 30, 2020, with the

United States Bankruptcy Court for the Southern District of New York, 355 Main Street,

Poughkeepsie, New York 12601 (the “Bankruptcy Court”) pursuant to the Court’s Order

Authorizing the Debtor to Employ and Retain Ryniker Consultants, LLC to Provide the Debtors

with a Chief Restructuring Officer and Certain Additional Personnel Nunc Pro Tunc to the Petition

Date [Docket No. 86], entered on September 18, 2020, approving the employment of Ryniker.


        Amount of compensation for CRO
        services performed:                                   $224,640.00


        Amount of expense reimbursement:                      $0.00


        Total compensation and expenses:                      $224,640.00




                                     [Signature on the Following Page]
20-35769-cgm   Doc 107   Filed 10/15/20 Entered 10/15/20 09:58:33     Main Document
                                     Pg 2 of 4


 Dated: New York, New York               ARENT FOX LLP
        October 15, 2020

                                         By:   /s/ George P. Angelich
                                               George P. Angelich
                                               1301 Avenue of the Americas, Floor 42
                                               New York, New York 10019
                                               Telephone: (212) 484-3900
                                               Facsimile: (212) 484-3990
                                               Email: george.angelich@arentfox.com

                                               -and-

                                               M. Douglas Flahaut (admitted pro hac vice)
                                               Annie Y. Stoops (admitted pro hac vice)
                                               Arent Fox LLP
                                               Gas Company Tower
                                               555 West Fifth Street, 48th Floor
                                               Los Angeles, CA 90013
                                               Telephone: (213) 629-7400
                                               Facsimile: (213) 629-7401
                                               Email: douglas.flahaut@arentfox.com
                                                      annie.stoops@arentfox.com


                                         Counsel for the Debtor and Debtor-in-Possession
20-35769-cgm          Doc 107       Filed 10/15/20 Entered 10/15/20 09:58:33                    Main Document
                                                Pg 3 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------x       Chapter 11
 In re:
                                                                       Case No. 20-35769-cgm
 NTS W. USA CORP.

                                         Debtor.
 --------------------------------------------------------------x
                                    MONTHLY STAFFING REPORT BY
                                     RYNIKER CONSULTANTS LLC

         FOR THE PERIOD FROM JULY 23, 2020 THROUGH SEPTEMBER 30, 2020


 Ryniker Consultants Representative                                         Function
Brian K. Ryniker – Member                           Chief Restructuring Officer
Michael Rizzo, Jr.                                  Consultant; cash management, business operations,
                                                    financial reporting and plan schedules
Karl Knechtel                                       Consultant; lease / landlord management and plan
                                                    schedules


                                             NTS W. USA, CORP.
                                          SUMMARY BY CATEGORY
                                JULY 23, 2020 THROUGH SEPTEMBER 30, 2020

                                                                   Sum of          Sum of Billable
               Row Labels                                          Hours           ($)
               Asset Disposition                                         12.6       $      5,040.00
               Business Operations                                      287.8       $   105,680.00
               Case Administration                                       52.6       $     18,950.00
               Employment and Fee Applications                            0.8       $         320.00
               Litigation                                                18.5       $      7,400.00
               Meetings and Communications with
               Debtor                                                       83.4   $      31,375.00
               Meetings and Communications with
               Trustee                                                    7.8      $      3,120.00
               Non-Working Travel                                         2.0      $            -
               Plan and Disclosure Statement                             44.3      $     16,875.00
               Reporting                                                 97.2      $     35,880.00
               Grand Total                                              607.0      $    224,640.00
20-35769-cgm   Doc 107      Filed 10/15/20 Entered 10/15/20 09:58:33          Main Document
                                        Pg 4 of 4


                                       NTS W. USA, CORP.
                                  SUMMARY BY PROFESSIONAL
                          JULY 23, 2020 THROUGH SEPTEMBER 30, 2020

          Row Labels             Sum of Hours           Sum of Billable ($)
          Brian Ryniker                         259.8   $    103,120.00
          Karl Knechtel                         118.1   $      41,335.00
          Mike Rizzo                            229.1   $      80,185.00
          Grand Total                           607.0   $    224,640.00
